Citation Nr: 9901590	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-33 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a positive tuberculosis 
(TB) tine test.


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) which, among other things, denied 
service connection for a positive TB tine test.




The February 1996 rating decision also granted service 
connection for right knee and right shoulder disabilities, 
each evaluated as noncompensably disabling.  In his 
substantive appeal, dated in July 1996, the veteran 
specifically requests that these disabilities be rated as 10 
percent disabling.  Following additional development, the RO, 
in a November 1998 rating action, increased the ratings for 
the right knee and right shoulder disabilities to 10 percent 
each.  

The United States Court of Veterans Appeals (Court) has held 
that, on a claim for an increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim will remain 
in controversy where less than the maximum available benefit 
is awarded.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  
Nevertheless a veteran may limit his claim to the issue of 
entitlement to a particular rating which is less than the 
maximum disability rating allowed where he clearly intends to 
do so.  Id.  

In the present case, the veteran clearly intended to limit 
the issues on appeal to entitlement to a 10 percent rating 
for his service-connected right knee and right shoulder 
disabilities.  Accordingly, as the issues have been resolved 
in the veteran's favor, they are no longer before the Board 
for consideration.


FINDING OF FACT

The claim for entitlement to for a positive TB tine test is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a positive 
TB tine test is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records indicate that the veteran had a 
positive TB tine test; however, the records are negative for 
any complaints, finding or diagnosis of TB.  

On VA examination in August 1995, the veteran reported that 
in 1992 he had a positive tuberculin test and was treated 
with INH for about six months.  He denied having any actual 
pulmonary TB.  Physical examination revealed no pertinent 
abnormalities.  The diagnosis was tuberculin reactor 
(positive test) with insufficient evidence of pulmonary TB.  

VA examination in July 1997 was negative for symptoms or 
diagnosis of TB. 

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
justify a belief by a fair and impartial individual that 
the claim is plausible.  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).


In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be granted for incurrence or 
aggravation of a disease or injury in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).




Analysis

The evidence of record fails to establish that the veteran 
has any disability manifested by a positive TB tine test in 
service.  In this regard, the Board notes that a positive TB 
tine test is only a laboratory finding, and no disability has 
been demonstrated to be related to this finding.  Unless 
there is a current disability that can be attributed to this 
finding, there is nothing to service connect.  The law 
specifically limits entitlement to service connection to 
disease or injury which results in disability.  In the 
absence of a finding of a present disability, the Board finds 
that the claim for service connection is not plausible and, 
therefore, not well-grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

The Board rejects the veterans assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
plausible or possible as required by Grottveit.  As 
the United States Court of Veterans Appeals (Court) held in 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay persons 
are not competent to offer medical opinions, so the 
assertions of lay persons concerning medical causation cannot 
constitute evidence of a well-grounded claim.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Given the veterans failure to submit a well-grounded claim, 
the doctrine of reasonable doubt has no application in his 
case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a positive TB tine 
test, the appeal is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
